ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Restriction
Regarding the amendment filed 07/19/2021: Claims 1-10 and 20 are pending. Claims 11-19 have been withdrawn.
Applicant's election without traverse of the restriction in the reply filed on 07/19/2021 is acknowledged.  A complete response to this action requires cancelling the withdrawn claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear to determine whether the limitation “the voltage source” (line 2) refers to the limitation “a measurement voltage source” (line 6 of claim 1) or the limitation “a exercise voltage source” (line 8 of claim 1), or, if it is a new limitation. 
Regarding claim 6, it is unclear to determine whether the limitation “the voltage source” (line 2)  refers to the limitation “a measurement voltage source” (line 6 of claim 1) or the limitation “a exercise voltage source” (line 8 of claim 1), or, if it is a new limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ueda et al (US 5,977,651, heretofore referred to as Ueda).

Regarding claim 1, Ueda teaches a system (Ueda; Fig 1 and Col 4, Lines 8-17) for testing a subject transistor with constant power (Ueda; Fig 1, Element 13 and Col 4, Lines 8-17); the system comprising: 

Regarding claim 2, Ueda teaches the system according to claim 1, wherein a drain of subject transistor is connected to ground (Ueda; Fig 1, Element 13 and Col 4, Lines 55-60).

Regarding claim 3, Ueda teaches the system according to claim 1, wherein the measurement voltage source controls a first transistor to provide a first voltage to the first input of the amplifier (Ueda; Fig 1, Element 19 and Col 5, Lines 20-30).

Regarding claim 4, Ueda teaches the system according to claim 3, further comprising a first control amplifier (Ueda; Fig 1, Element 21) where the voltage source is connected to a first input of the first control amplifier and the second input of the first control amplifier is connected to a source of the first transistor (Ueda; Fig 1, Element 19).

Regarding claim 5, Ueda teaches the system according to claim 1, wherein the measurement voltage source controls a second transistor to provide a second voltage to the first input of the amplifier (Ueda; Fig 1, Element 15).

Regarding claim 7, Ueda teaches the system according to claim 1, further comprising a power source connected to a node to generate a supply voltage (Ueda; Fig 1, Element 2).

Regarding claim 8, Ueda teaches the system according to claim 7, wherein the node is connected to a source of subject transistor through a first resistor (Ueda; Fig 1, Element 17).

Regarding claim 9, Ueda teaches the system according to claim 8, wherein the node is connected to the first input of the amplifier through a second resistor (Ueda; Fig 1, Element 16).

Regarding claim 10, Ueda teaches the system according to claim 1, wherein a capacitor (Ueda; Fig 1, Element 2) and a resistor (Ueda; Fig 1, Element 17) are connected in series between the output of the amplifier and a source of subject transistor (Ueda; Col 4, Lines 61-65).

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: In claim 20, the specific limitations of  “… a second control amplifier where the exercise voltage source is connected to a first input of the second control amplifier and the second input of the second control amplifier is connected to a source of the second transistor; and wherein a drain of subject transistor is connected to ground” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Rothleitner et al teaches a testing method for a transistor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867